DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “interconnecting components for interconnecting the plurality of transportable coolroom modules” in claim 14 recites the nonce term “components” modified by functional language “interconnecting… for interconnecting the plurality of transportable coolroom modules” without modified by sufficient structure, material, or acts for performing the claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Paragraph [0015] reveals: “Preferably, the means for interconnecting the plurality of transportable storeroom modules includes sealing tape or sealant, a plurality of latches, and flashings to cover gaps between respective interconnected transportable storeroom modules.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Response to Arguments
Applicant’s arguments, see Remarks page 8, filed 10/22/2021, with respect to the abstract has been fully considered and are persuasive.  The objection of the abstract has been withdrawn. 
Applicant’s arguments, see Remarks page 8, with respect to the drawings has been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Applicant's arguments, page 8 with respect to the claim interpretation have been fully considered but they are not persuasive. Applicant appears to replace “means” with “components” to avoid a 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph interpretation. This is not persuasive as “components” is still a nonce term coupled with functional language “for interconnecting the plurality of transportable coolroom modules” and “interconnecting components” is not understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure (see MPEP 2181). Therefore, the claim limitation still meets the three-prong test and remains interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant’s arguments, see Remarks pages 8-9, with respect to the 35 U.S.C. 112(b) rejections of claims 4-9 and 17 have been fully considered and are persuasive.  The rejections of claims 4-9 and 17 have been withdrawn. 
Applicant’s arguments, see Remarks pages 9-13, with respect to the 35 U.S.C. 103 rejections of claims 1-18 have been fully considered and are persuasive.  The rejections of claims 1-18 have been withdrawn. 
Allowable Subject Matter
Claims 1, 3-11 and 14-22 are allowed. The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show "A transportable coolroom module comprising: a base frame; a coolroom structure mounted on said base frame… at least one removable insulated infill panel provided in at least one other of said plurality of insulated walls of said coolroom structure; wherein, when said at least one removable insulated infill panel is attached to said coolroom structure, said transportable coolroom module may be used as a stand-alone coolroom; and, wherein, when said at least one removable insulated infill panel is selectively removed from said coolroom structure, said transportable coolroom module may be selectively interconnected with one or more other like transportable coolroom modules to create a larger combined coolroom environment." The closest prior art of record (Heather et al. US PG Pub. 2007/0271857) discloses a transportable storeroom structure with many of the limitations claimed, but not including the combination of a coolroom structure having at least one removable insulated infill panel provided in at least one other of said plurality of insulated walls of said coolroom structure in the arrangement as claimed. Although it is well known to provide slidable doors to connect adjacent coolroom structures (Cavalea US 5,649,432), there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763